Citation Nr: 0217676	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  00-20 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling, to 
include entitlement to an extraschedular evaluation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel





INTRODUCTION

The appellant had active military service from August 1976 
to August 1980, and from January 1983 to September 1991.  He 
has also had periods of service with the Navy Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 1998 and May 2000 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in St. Paul, Minnesota, which denied the 
appellant's claims for entitlement to an evaluation in 
excess of 10 percent for a low back disability, and 
entitlement to service connection for hearing loss, 
respectively.  

During the pendency of this appeal, the RO rendered a March 
2000 determination that increased the appellant's rating for 
his low back disability to 20 percent disabling, effective 
February 24, 2000.  Applicable law mandates that when a 
veteran seeks an increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The appellant has not withdrawn his appeal with 
respect to the matter of the evaluation assignable for his 
low back disability, and the maximum available benefit has 
not been awarded.  Therefore, this claim is before the Board 
for review.  As previously noted in the Board's 2001 Remand, 
the appellant initially disagreed with the effective date 
assigned for the 20 percent rating, but he later withdrew 
his appeal on that issue.

By his statements, the veteran has raised the issue of 
entitlement to an extraschedular disability rating pursuant 
to 38 C.F.R. § 3.321(b) for his back disorder.  The question 
of an extraschedular rating is a component of the veteran's 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); see also VAOPGCPREC 6-96.  Therefore, the 
claim before the Board has been recharacterized as shown 
above in order to include this issue.

FINDINGS OF FACT

1.  The appellant does not currently have hearing loss for 
VA compensation purposes.

2.  The appellant's service-connected low back disability is 
productive of no more than moderate limitation of motion, 
with no evidence of severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
a standing position, loss of lateral motion, or joint space 
narrowing or irregularity due to service-connected 
disability, or abnormal mobility on forced motion.   

3.  The appellant's back disorder does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The appellant does not have hearing loss that is the 
result of disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 
C.F.R. §§ 3.310, 3.385 (2002).

2.  The criteria for a schedular evaluation in excess of 20 
percent for a low back disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002).  

3.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the 
appellant's low back disorder.  38 C.F.R. § 3.321(b)(1) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection Claim

Generally, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  When certain 
disease, such as sensorineural hearing loss, is shown in 
service, or to a compensable degree within a year of the 
claimant's separation from service, a grant of service 
connection is warranted.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 
(2002).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may be 
granted for a disease first diagnosed after service when all 
of the evidence establishes that the disease was incurred in 
service.  Id. 

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 
3,000, 4,000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2002).

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal audiometric testing limits 
at separation from service.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  The Court explained that when 
audiometric test results do not meet the regularity 
requirements for establishing a "disability" at the time of 
the veteran's separation, the veteran may nevertheless 
establish service connection for a current hearing 
disability by submitting competent evidence that the current 
disability is causally related to service.  Id. at 160.

In the appellant's case, service medical records reveal that 
in a May 1991 examination report, the appellant had an 
auditory threshold in the right ear of 0 decibels at 500 
Hertz, 0 decibels at 1,000 Hertz, 0 decibels at 2,000 Hertz, 
0 decibels at 3,000 Hertz, and 5 decibels at 4,000 Hertz.  
In the left ear, the appellant had an auditory threshold of 
0 decibels at 500 Hertz, 0 decibels at 1,000 Hertz, 0 
decibels at 2,000 Hertz, 5 decibels at 3,000 Hertz, and 10 
decibels at 4,000 Hertz.  The appellant's separation 
examination, dated in July 1991, shows that at that time, 
the appellant's ears were clinically evaluated as normal.  
Audiometric testing was not performed.    

In June 2000, the appellant submitted copies of examination 
reports from the Navy Reserves, dated in April 1994 and 
April 1999.  The April 1994 examination report shows that at 
that time, the appellant's ears were clinically evaluated as 
normal.  Audiometric testing was not performed.  In 
addition, the April 1999 examination report reflects that at 
that time, the appellant had an auditory threshold in the 
right ear of 0 decibels at 500 Hertz, 5 decibels at 1,000 
Hertz, 0 decibels at 2,000 Hertz, 0 decibels at 3,000 Hertz, 
10 decibels at 4,000 Hertz, and 5 decibels at 6,000 Hertz.  
In the left ear, the appellant had an auditory threshold of 
0 decibels at 500 Hertz, 5 decibels at 1,000 Hertz, 0 
decibels at 2,000 Hertz, 10 decibels at 3,000 Hertz, 5 
decibels at 4,000 Hertz, and 20 decibels at 6,000 Hertz.  
The diagnosis was of high frequency left ear hearing loss.  

Pursuant to the Board's May 2001 remand decision, the 
appellant was afforded a VA audiology examination in May 
2002.  At that time, the appellant stated that during 
service, he was exposed to noise during basic training and 
while working as a helicopter air crewman.  He indicated 
that he did not have any post-service, occupational noise 
exposure.  The examination revealed that the appellant had 
pure tone air conduction threshold levels in the right ear 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 5, 
5, 5, 5, and 5 decibels, respectively, with a pure tone 
average of 5 decibels.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold 
levels of 5, 5, 0, 15, and 5 decibels, with a pure tone 
average of 6.25 decibels.  Speech discrimination percentages 
were 94 percent in his right ear and 98 percent in his left 
ear.  The examiner interpreted the results as showing normal 
hearing bilaterally.  Thus, the examiner concluded that 
there was no hearing loss to be attributed to noise exposure 
in the service. 

Based upon a review of the evidence, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for hearing loss.  Despite the 
appellant's allegations that he has hearing loss, the 
medical evidence of record demonstrates that he currently 
does not have hearing loss for VA compensation purposes.  
The veteran does not have an auditory threshold of 40 or 
greater in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz in either ear; nor are his auditory thresholds 
for at least three of the frequencies 500, 1,000, 2,000, 
3,000, or 4,000 Hertz 26 decibels or greater in either ear.  
In addition, the appellant's speech recognition scores using 
the Maryland CNC Test are not less than 94 percent.  38 
C.F.R. § 3.385.  As such, the appellant does not currently 
have hearing loss for VA compensation purposes, and his 
claim of entitlement to service connection for hearing loss 
is denied.

The Board acknowledges that the appellant was diagnosed with 
left ear high frequency hearing loss during his Reserve 
service.  However, as discussed above, VA regulations 
expressly define what is considered a hearing loss 
disability, and even the in-service audiometric results did 
not meet those criteria.  The Board notes higher decibel 
loss was shown at 6,000 Hertz during service, but VA 
regulations do not allow consideration of those findings.

The Board has considered the appellant's statements 
regarding his hearing loss, but notes that, while the 
appellant is competent to provide information regarding the 
symptoms he currently experiences and has experienced since 
military service, he has not been shown competent to provide 
a medical diagnosis regarding a current disability.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  The Board 
acknowledges that the appellant was likely exposed to 
acoustic trauma during service, in light of his military 
occupational specialty, but, without a current diagnosis of 
hearing loss, his claim must be denied.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim, the benefit-of-the-doubt rule is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Increased Rating Claim

I.  Factual Background

In October 1992, the appellant underwent a VA examination.  
At that time, he stated that while he was in the Navy, he 
fell from a helicopter and injured his lower back.  The 
appellant indicated that subsequent to the injury, he 
developed chronic low back pain.  The physical examination 
showed that there was a slight flattening of the lordotic 
curve; however, there was no muscle spasm in the thoracic or 
low back.  There was no sciatic notch, tenderness, or 
sacroiliac joint tenderness.  Straight leg raising was 
approximately 70 degrees, bilaterally, supine and sitting.  
In regard to forward flexion, the appellant was able to 
touch his toes.  Backward extension was to 30 degrees, side 
flexion was to 30 degrees, and rotation was to 35 degrees.  
The assessment was of low back syndrome of uncertain 
etiology, probably recurrent lumbosacral strain.  X-rays of 
the appellant's lumbar spine were interpreted as showing 
normal alignment.  The intervertebral disk spaces were 
preserved.  Minimal spurring was noted involving the 
superior aspect of L4.  The lumbar spine was otherwise 
negative.  The sacrum, including the sacroiliac joints, was 
normal.   

In a March 1993 rating action, the RO granted the 
appellant's claim of entitlement to service connection for a 
low back disability.  At that time, the RO assigned a 10 
percent disabling rating under Diagnostic Code 5295, 
effective from September 24, 1991, for the appellant's 
service-connected low back disability.   

In a Statement in Support of Claim (VA Form 21-4138), dated 
in June 1998, the appellant requested that his service- 
connected low back disability be re-evaluated for a higher 
rating.   

In June 1998, the RO received private medical records from 
the Winona Clinic, from May 1997 to May 1998.  The records 
show intermittent treatment for the appellant's chronic low 
back pain.  

A VA spine examination was conducted in July 1998.  At that 
time, the appellant stated that over the last seven years, 
his low back pain had increased and he could not physically 
do some of the things that he was able to do before.  He 
indicated that recently, he was finishing his basement and 
had difficulty with prolonged lifting.  The appellant stated 
that at one point, his lower back locked and he had to get 
down on his knees and let his muscles relax before he could 
stand up again.  He indicated that if he sat for too long, 
he could not get up for a period of time, and he revealed 
that he had to decrease the exercises he could do.  
According to the appellant, he did not have the strength to 
lift in the same way that he could before, and pain on 
movement was always present.  The appellant stated that he 
had chronic low back pain and that the pain significantly 
limited his functional ability.  He revealed that the range 
of motion was also diminished due to pain.  The appellant 
reported that he would get fatigued.  He noted that the pain 
did not radiate, but that he had tingling going into the 
right leg and foot.   

Upon physical examination, the appellant's carriage, gait, 
station, and posture were normal.  In regard to back range 
of motion, flexion was to 90 degrees, hyperextension was to 
30 degrees, rotation to the right was to 30 degrees, 
rotation to the left was to 25 degrees, abduction to the 
right was to 30 degrees, and abduction to the left was to 30 
degrees.  The appellant complained of discomfort on full 
right rotation.  Otherwise, he did not complain of pain on 
ranges of motion given above.  Ranges of motion were the 
same both passive and active.  The appellant complained of 
pain coming down from elevation of the lower extremities 
during straight leg raising, and the pain occurred in the 
right low back in bringing of the lower extremity down 
through 10 degrees, both in the right and left lower 
extremities.  The appellant complained of right low back 
pain on 30 degrees flexion, abduction, and external 
rotation, right.  He did not complain of pain on flexion, 
abduction, and external rotation, left.  There was no back 
tenderness or deformity, and there was no lower extremity 
atrophy.  The appellant dressed, undressed, climbed up and 
down the examination table, and walked on his tiptoes and 
heels normally.  He complained of right low back pain on 
deep squat.  Upon neurologic examination, lower extremity 
deep and superficial pain, position and vibration sense, 
Babinski's, ankle jerks, knee jerks, and muscle strength 
were all normal.  The diagnosis was of degenerative 
arthritis of the lumbosacral spine.  An x-ray of the 
appellant's lumbosacral spine was interpreted as showing 
five lumbar-type vertebral bodies.  There was some 
osteophytic spurring, particularly at the L4-5 level, but no 
acute fracture or spondylolisthesis.  

In February 2000, the appellant underwent a VA spine 
examination.  At that time, he complained of pain in the 
right lower back.  The appellant stated that at times, his 
right leg was numb and tingling down the lateral side, but 
that there was no pain in the leg.  He denied any radicular 
pain from the back down or any real weakness.  Bowel and 
bladder function were normal.  The appellant stated that his 
back pain increased with prolonged sitting or standing.  

Upon physical examination, the appellant's muscle strength 
was normal in his arms and legs, and he could stand on his 
toes and heels, and do a deep knee bend without difficulty.  
Cerebellar testing, including finger-to-nose, gait 
examination, and heel-to-toe walking were normal.  There 
were no sensory changes in the arms or legs, and the Romberg 
test was negative.  Straight leg raising was negative to 
past 90 degrees, but at 90 degrees on the right, the 
appellant complained of some low back pain.  However, the 
pain was not radicular.  Dorsiflexion of the right ankle did 
not cause any increased pain in the low back with the 
straight leg raising.  There was no atrophy in the legs, and 
there was also no fasciculations noted in the legs.  Legs 
were of equal girth by observation.  The appellant could 
bend forward to about 70 degrees before complaining of some 
right low back pain.  Examination of the back revealed 
slightly decreased lumbar lordosis.  He could tilt his back 
from side-to-side, but that caused pain in the right lower 
back.  No particular muscle spasm was detected, and there 
was no point tenderness to palpation of the sacroiliac joint 
or sciatic notch, either side.  However, there was some pain 
to palpation of the right lower back.  The impression was of 
chronic muscular pain, right low back.  

A VA general medical examination was conducted in February 
2000.  At that time, the appellant complained of low back 
pain, particularly towards the right.  The appellant stated 
that the pain radiated down his right lower extremity, with 
minimal pain, but with marked numbness along the entire leg.  
He indicated that the discomfort was markedly increased by 
sitting for just 15 minutes at a time or standing for half 
an hour.  The appellant noted that he could drive a car for 
three to four hours provided that he could change his seat 
periodically.  According to the appellant, his right leg was 
weaker than his left, and thus, he had to put more weight on 
his left lower extremity.  Upon physical examination of the 
appellant's lumbosacral spine, there was straightening of 
the lumbar lordosis.  There was slight discomfort on 
percussion over the lumbosacral region.  Straight leg 
raising was limited to 50 degrees.  The lumbar spine could 
be flexed forward to 55 degrees and extended backward to 20 
degrees.  Lateral flexion to the left was to 35 degrees, and 
to the right was to 25 degrees.  Rotation to the left was to 
35 degrees, and rotation to the right was to 25 degrees.  
The appellant was able to get on his tiptoes and heels 
without too much discomfort, but could squat only 30 percent 
of the normal.  Knee and ankle reflexes were active and 
equal, but sensation was decreased at the right plantar 
surface.  Pedal pulses were easily palpable.  There was no 
peripheral edema, and arches were well maintained.  X-rays 
of the appellant's lumbosacral spine were interpreted as 
showing minimal degenerative changes through the lumbosacral 
spine.  Following the physical examination and a review of 
the appellant's x-rays, the examining physician diagnosed 
the appellant with the following: (1) minimal degenerative 
arthritis at L4 to S1, and (2) minimal narrowing of L4-L5 
and L5-S1 disc spaces.  The examiner noted that the 
appellant's pain could significantly limit his functional 
ability, could limit his motion, could cause loss of range 
of motion, and caused excess fatigability and 
incoordination.  

In a March 2000 rating action, the RO increased the 
appellant's rating for his service-connected low back 
disability, from 10 percent to 20 percent disabling under 
Diagnostic Codes 5295-5292, effective from February 24, 
2000.   

In May 2002, the appellant underwent a VA spine examination.  
At that time, he stated that he had chronic low back pain 
and that his back hurt while getting in or out of a car.  
The appellant indicated that he had limited motion on his 
right side and constant numbness in the right leg.  He noted 
that he had loss of motion during heavy work and that his 
back would get weak and he would have to stop.  According to 
the appellant, he often woke up in the middle of the night 
because of low back pain and would have to readjust his body 
to a certain position before he could get back to sleep.  
The appellant reported that the pain was in the low right 
side of his back and that it did not radiate.  He stated 
that he had fatigue of his back on use and that when his 
back went out, he had loss of coordination.  

Upon physical examination, the appellant was in no acute 
distress, and his posture, gait, station, and carriage were 
normal.  He did not use any specific braces or devices.  The 
maneuvers for Goldthwait's sign were performed according to 
dictionary definition.  The appellant did not report any 
back pain on leverage on the pelvis, and that was considered 
to be a negative Goldthwait's sign.  There was no lateral 
listing of the spine, and there was no abnormal motion of 
the spine on forced motion.  In regard to range of motion of 
the lumbosacral spine, flexion was to 90 degrees, 
hyperextension was to 30 degrees, rotation to the right was 
to 30 degrees, rotation to the left was to 30 degrees, 
abduction to the right was to 30 degrees, and abduction to 
the left was to 30 degrees.  Ranges of motion were the same 
both passive and active.  The appellant complained of pain 
on full 30 degrees abduction to the right of the back.  
Otherwise, he did not complain of pain on range of motion as 
given above.  The appellant did not complain of back pain on 
straight leg raising, either right or left, or back pain on 
flexion, abduction, and external rotation on the right.  He 
complained of low back pain on 40 degrees flexion, 
abduction, and external rotation of the left.  There was no 
back tenderness or deformity, and there was no extremity 
atrophy.  The appellant dressed, undressed, climbed up and 
down the examination table, walked on his tiptoes and heels, 
and squatted normally.  Upon neurologic examination, lower 
extremity deep and superficial pain, position, and vibration 
sense, ankle jerks, knee jerks, Babinski's, and muscle 
strength were all normal.  An x-ray of the appellant's 
lumbar spine was interpreted as showing little change in 
disk space narrowing, degenerative findings of lower lumbar 
spine. Following the physical examination and a review of 
the appellant's x-ray, the examining physician diagnosed the 
appellant with degenerative arthritis and degenerative disk 
disease of the lumbosacral spine.  The examiner noted that 
in regard to the appellant's lumbosacral spine, there was 
fatigability and loss of coordination.  According to the 
examiner, there was also pain on motion during right lateral 
abduction, but there was no loss of range of motion due to 
pain.  The examiner further indicated that there was no 
evidence of weakened movement and that findings during 
flare-ups could not be determined since the appellant did 
not have a flare-up in the course of the current 
examination.  

II.  Schedular rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify 
the disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).   

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Although a rating specialist is 
directed to review the recorded history of a disability in 
order to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use, including pain 
during flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the effects 
of the disability on the veteran's ordinary activity.  38 
C.F.R. § 4.10.

As previously stated, the appellant's service-connected low 
back disability has been rated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (2002).  
Under the provisions of Diagnostic Code 5292, moderate 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  A 20 percent evaluation requires muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint spaces.  A 40 percent rating is also warranted if only 
some of these manifestations are present with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).

The Board also notes that arthritis is rated on the basis of 
limitation of motion of the joint involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2002).

In the instant case, the appellant maintains that his 
current rating is not high enough for the disability that 
his service-connected low back disorder causes him.  He 
indicates that he has chronic low back pain, and that the 
pain is aggravated by standing, lifting, and walking.  In 
this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board observes that, as set forth above, in order to be 
entitled to a higher rating under Diagnostic Code 5292, the 
medical evidence must show severe limitation of motion of 
the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  In this regard, the Board notes that, at the 
appellant's July 1998 VA spine examination, flexion was to 
90 degrees, hyperextension was to 30 degrees, rotation to 
the right was to 30 degrees, rotation to the left was to 25 
degrees, and abduction to the right and left was to 30 
degrees.  The appellant complained of right low back pain on 
30 degrees flexion, abduction, and external rotation, right.  
However, he did not complain of pain on flexion, abduction, 
and external rotation, left.  In addition, there was no back 
tenderness or deformity.  The diagnosis was of degenerative 
arthritis of the lumbosacral spine.  The Board further notes 
that in the appellant's February 2000 VA spine examination, 
straight leg raising was negative to past 90 degrees, but at 
90 degrees on the right, the appellant complained of some 
low back pain.  The appellant could tilt his back from side-
to-side, but that caused pain in the right lower back.  
However, no particular muscle spasm was detected, and there 
was no point tenderness to palpation of the sacroiliac joint 
or sciatic notch, either side.  There was, however, some 
pain to palpation of the right lower back.  The impression 
was of chronic muscular pain, right low back.  Moreover, the 
Board observes that in the appellant's February 2000 VA 
general medical examination, there was slight discomfort on 
percussion over the lumbosacral region.  Straight leg 
raising was limited to 50 degrees.  The lumbar spine could 
be flexed forward to 55 degrees and extended backward to 20 
degrees.  Lateral flexion to the left was to 35 degrees, and 
to the right was to 25 degrees.  Rotation to the left was to 
35 degrees, and rotation to the right was to 25 degrees.  
The diagnoses were the following: (1) minimal degenerative 
arthritis at L4 to S1, and (2) minimal narrowing of L4-L5 
and L5-S1 disc spaces.  The examiner noted that the 
appellant's pain could significantly limit his functional 
ability, could limit his motion, could cause loss of range 
of motion, and caused excess fatigability and 
incoordination.   

The Board also observes that in the appellant's most recent 
VA examination, dated in May 2002, in regard to range of 
motion of the lumbosacral spine, flexion was to 90 degrees, 
hyperextension was to 30 degrees, rotation to the right and 
left was to 30 degrees, and abduction to the right and left 
was to 30 degrees.  The appellant complained of pain on full 
30 degrees abduction to the right of the back.  Otherwise, 
he did not complain of pain on range of motion as given 
above.  In addition, the appellant did not complain of back 
pain on straight leg raising, either right or left, or back 
pain on flexion, abduction, and external rotation on the 
right.  He did complain of low back pain on 40 degrees 
flexion, abduction, and external rotation of the left.  
However, there was no back tenderness or deformity.  The 
diagnosis was of degenerative arthritis and degenerative 
disk disease of the lumbosacral spine.  The examiner noted 
that in regard to the appellant's lumbosacral spine, there 
was fatigability and loss of coordination.  According to the 
examiner, there was also pain on motion during right lateral 
abduction, but there was no loss of range of motion due to 
pain.  The examiner further indicated that there was no 
evidence of weakened movement and that findings during 
flare-ups could not be determined since the appellant did 
not have a flare-up in the course of the current 
examination.

In the instant case, the Board acknowledges the appellant's 
complaints of pain; however, in light of the above medical 
evidence, more than moderate limitation of motion of the 
lumbar spine has not been shown.  The Board observes that 
the appellant's low back disability, while certainly 
productive of some impairment, does not satisfy the criteria 
for severe impairment.  In other words, given the motion 
typically expected, the limitations noted above do not rise 
to the level of "severe" limitation of motion.  
Consequently, the Board concludes that an evaluation in 
excess of 20 percent under Diagnostic Code 5292 is not 
warranted.  

In addition, the Board has also determined that an increased 
rating for the appellant's service-connected low back 
disability is not warranted under Diagnostic Code 5295.  In 
this regard, the Board notes that, as stated above, at the 
appellant's February 2000 VA spine examination, there was no 
particular muscle spasm detected.  In addition, although 
there was some pain to palpation of the right lower back, 
there was no point tenderness to palpation of the sacroiliac 
joint or sciatic notch, either side.  Moreover, there has 
been no indication that the veteran has had a positive 
Goldthwaite's sign or problems with listing.  In the 
appellant's most recent VA examination, dated in May 2002, 
the appellant did not report any back pain on leverage on 
the pelvis, and that was considered to be a negative 
Goldthwait's sign.  In addition, there was no lateral 
listing of the spine, and there was no abnormal motion of 
the spine on forced motion.  Thus, the appellant has 
arthritis and some loss of motion, but there has been no 
indication that he has complete loss of lateral motion, 
marked limitation of forward bending in a standing position, 
or narrowing or irregularity of joint space due to service-
connected disability.  Significantly, while he experiences 
arthritis and some loss of motion, it should also be pointed 
out that he does not have any of the above-noted criteria 
for a 40 percent rating along with abnormal mobility on 
forced motion.  Diagnostic Code 5295.  Consequently, the 
appellant's current symptomatology does not warrant a higher 
rating under Diagnostic Code 5295.  Therefore, the Board 
concludes that an evaluation in excess of 20 percent for the 
appellant's service-connected low back disability is not 
warranted.  (Since both Diagnostic Code 5292 and Diagnostic 
Code 5295 contemplate limitation of motion, separate ratings 
under these criteria are not assignable.  38 C.F.R. § 4.14 
(2002).)  The preponderance of the evidence is against the 
claim.   

The Board has considered whether any other diagnostic codes 
would result in a higher rating for the appellant's back 
condition.  However, since he does not have ankylosis and he 
is not service connected for disc syndrome, consideration 
under other rating criteria that relate to the low back, 
such as 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002) or 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002) is not 
warranted.   

The Board notes that the appellant has been diagnosed with 
arthritis of the lumbar spine.  Where the medical evidence 
shows that the veteran has arthritis of a joint and where 
the diagnostic code applicable to his disability is not 
based upon limitation of motion, a separate rating for under 
Diagnostic Code 5003 may be assigned only if there is 
"additional disability" due to limitation of motion.  
VAOPGCPREC 23-97. A separate rating for arthritis can also 
be assigned based on x-ray findings and painful motion under 
38 C.F.R. § 4.59, which states that painful motion with 
joint or periarticular pathology is entitled to at least the 
minimum compensable rating for the joint.  See also 
VAOPGCPREC 9-98, footnote 1; Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).

Although the appellant has degenerative joint disease of the 
veteran's lumbar spine and painful motion, he cannot get a 
separate rating for these symptoms.  Ratings under 
Diagnostic Code 5295 for lumbosacral strain are based, in 
part, on limited motion.  Therefore, it would not be 
appropriate to assign separate evaluations for degenerative 
joint disease with limitation of motion and lumbosacral 
strain, because to do so would constitute evaluation of the 
same disability twice.  38 C.F.R. § 4.14.

III.  Extraschedular Evaluation

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the appellant's 
low back disorder has been raised by his statements.  During 
the July 1998 VA spine examination, he reported that in 
connection with his employment as a probation officer, he 
had to do long-distance driving, and that he had to be 
careful getting in and out of his car so that he did not 
strain his back.  According to the appellant, when he did 
strain his back, he had to stop and let his back relax. 

In exceptional cases where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the RO has not expressly considered whether an 
extraschedular rating is appropriate for the appellant's low 
back condition.  When the Board addresses an issue that was 
not addressed by the RO, consideration must be given to 
whether the appellant will be prejudiced by the Board's 
consideration of the issue in the first instance.  In this 
case, the appellant's due process rights are not violated by 
this Board decision for the following reasons.  

The relevant statutes and regulations regarding 
extraschedular ratings were included in the March 1999 
statement of the case and the March 2000 supplemental 
statement of the case.  The question of an extraschedular 
rating is a component of the claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  While the 
Board does not have the authority to grant an extraschedular 
evaluation in the first instance, it is not precluded from 
reviewing an RO determination that referral is not warranted 
and confirming that decision.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular rating 
is required).  The Board is also not precluded from 
concluding, on its own, that referral for extraschedular 
consideration is not warranted.  See Bagwell, 9 Vet. App. at 
339 (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or reach such a conclusion on its own) 
(emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  The appellant had 
an opportunity to present argument on this issue (i.e., as 
to how the service-connected disorder affects his abilities 
at work).  His representative cited to the regulation 
pertaining to extraschedular evaluations in the recent 
informal hearing presentation to the Board and, therefore, 
also had an opportunity to present argument on this specific 
issue.  The appellant is also not prejudiced by the Board's 
consideration of this issue because "if the appellant has 
raised an argument or asserted the applicability of a law . 
. ., it is unlikely that the appellant could be prejudiced 
if the Board proceeds to decision on the matter raised."  
VAOPGCPREC 16-92 at 7-8 (O.G.C. Prec. 16-92); see also 
Bagwell, 9 Vet. App. 337. 

The schedular evaluations for back disorders are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for a back disorder where specific 
objective criteria are met, such as ankylosis, severe 
limitation of motion, etc.  The appellant does not meet the 
schedular criteria for a higher disability rating.  It does 
not appear that the veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  There is no allegation that 
his low back disability has resulted in frequent periods of 
hospitalization.  

There is no evidence in the claims file to suggest marked 
interference with employment as a result of this condition 
that is in any way unusual or exceptional, such that the 
schedular criteria do not address it.  The appellant's 
symptoms consist of limitation of motion and painful motion, 
with additional limitation on flare-ups, and it is exactly 
these symptoms for which he is being compensated.  In other 
words, he does not have any symptoms from his low back 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  It is undisputed 
that the appellant's low back disability has an adverse 
effect on employment, but, as noted above, the schedular 
rating criteria are designed to take such factors into 
account.  

In the appellant's case, there is no indication that his low 
back disability is so unusually debilitating as to warrant a 
referral of his case for an extraschedular evaluation under 
38 C.F.R. § 3.321(b).  The Board therefore concludes that 
referral for extraschedular consideration is not.

C.  Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), which became effective during 
the pendency of this appeal.  It is the Board's conclusion 
that the new law does not preclude the Board from proceeding 
to an adjudication of the claims addressed above.  The Board 
finds that further action by the RO in accordance with the 
VCAA is not necessary in this case. This is so because the 
requirements of the law have been satisfied.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  In 
this regard, the Board notes that there is no indication 
that there is additional evidence that has not been obtained 
and that would be pertinent to the present claims.  The 
appellant has been afforded the opportunity to present 
evidence and argument in support of the claims.  Moreover, 
in a May 2001 Board remand decision, and in an October 2001 
letter from the RO to the appellant, the appellant was 
informed of the enactment of the VCAA and its content.  He 
has also been provided a statement of the case and 
supplemental statements of the case informing him of the 
medical evidence necessary to substantiate his claims for 
service connection for hearing loss and a rating in excess 
of 20 percent for his low back disability.  Thus, the Board 
finds that the discussions in the rating decision, the 
statement of the case, the supplemental statements of the 
case, and in the letters sent to the appellant from the RO 
during the course of the appeal have informed him of the 
pertinent law and regulations, and information and evidence 
that would be needed to substantiate his claims.  See 
38 U.S.C.A. § 5103 (West Supp. 2002).  

Additionally, these documents have indicated to the 
appellant what would be required of him, and what 
evidentiary development VA undertook on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  For 
example, the October 2001 letter explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  He was also asked to 
provide specific information and evidence needed in his 
case.  For example, in a January 2002 letter he was asked to 
submit information as to where he had been treated for his 
back disorder.  He did not respond.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
appellant underwent VA examinations in 1998 and 2002.  There 
is no objective evidence indicating that there has been a 
material change in the severity of these conditions since he 
was last examined.  There are no records suggesting an 
increase in disability has occurred as compared to the last 
VA examination findings.  The examinations included 
requesting an opinion as to the etiology of a hearing loss 
disorder, if one was shown.  As indicated above, the 
appellant has not referenced any unobtained evidence that 
might aid these claims or that might be pertinent to these 
claims.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  The Board finds 
that VA has done everything reasonably possible to assist 
the appellant.








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hearing loss is 
denied.  

Entitlement to a rating higher than 20 percent for a low 
back disability, to include entitlement to an extraschedular 
evaluation, is denied.


		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

